               Case:19-20212-KHT Doc#:4 Filed:11/27/19                                     Entered:11/27/19 14:50:42 Page1 of 2


 Fill in this information to identify your case:

 Debtor 1                  Jeffrey Marvin Meyer
                           First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Chrysler Capital                                     Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of Chrysler Jeep Grand Cherokee                             Reaffirmation Agreement.
    property       43,000 miles                                             Retain the property and [explain]:
    securing debt: Jeep is leased from Chrysler                            Continue to make payments pursuant to
                   Capital. See Schedule G.                               current lease agreement.


    Creditor's         Citizens One                                         Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2015 Chevrolet Silverado 90,000                   Reaffirmation Agreement.
    property              miles                                             Retain the property and [explain]:
    securing debt:                                                         Continue to make payments pursuant to
                                                                          current loan agreement.


    Creditor's         Mr. Cooper                                           Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        4135 Spanish Oaks Way Castle                      Reaffirmation Agreement.

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case:19-20212-KHT Doc#:4 Filed:11/27/19                                        Entered:11/27/19 14:50:42 Page2 of 2


 Debtor 1       Jeffrey Marvin Meyer                                                                  Case number (if known)


     property       Rock, CO 80108 Douglas                                  Retain the property and [explain]:
     securing debt: County
                    Broker price opinion including
                    consideration of deferred
                    maintenance, unlandscaped                             Continue to make payments pursuant to
                    yard, and HOA violations.                            current mortgage loan agreement



     Creditor's    TCF Bank                                                 Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of 4135 Spanish Oaks Way Castle                            Reaffirmation Agreement.
     property       Rock, CO 80108 Douglas                                  Retain the property and [explain]:
     securing debt: County
                    Broker price opinion including
                    consideration of deferred
                    maintenance, unlandscaped                             Continue to make payments pursuant to
                    yard, and HOA violations.                            current mortgage loan agreement

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Chrysler Capital                                                                                    No

                                                                                                                                  Yes

 Description of leased        Lease for Jeep Grand Cherokee, leased by Debtor and non-filing spouse.
 Property:                    Monthly payments at $910/month. Debtor and non-filing spouse have 2
                              payments left on the Jeep. Debtor and non-filing spouse intend to keep
                              making the payments until the lease is up and then return the Jeep back
                              to the dealership.


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Jeffrey Marvin Meyer                                                     X
       Jeffrey Marvin Meyer                                                             Signature of Debtor 2
       Signature of Debtor 1

       Date        November 27, 2019                                                Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
